Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-146177 CLASS A SHARES STATEMENT OF CHANGES IN NET ASSET VALUE UNITS DOLLARS PER UNIT Beginning Net Asset Value 12/31/2008 662,073.46 $ 79,042,345 $ 119.39 Net Income (Loss) 662,073.46 (1,927,716 ) (2.92 ) Additional Units Sold - - - Cost of Redeemed Units (26,250.33 ) (3,057,492 ) - Ending Net Asset Value 01/31/2009 635,823.13 $ 74,057,137 $ 116.47 STATEMENT OF OPERATIONS Income (Loss) Realized Gain (Loss) from Closed Positions (821,902 ) Change in Unrealized Gain (Loss) on Open Positions (436,353 ) Interest Income 5,424 Foreign Currency Transaction Gain (Loss) 40,508 Total Income (Loss) $ (1,212,323 ) Expenses Brokerage Expenses 260,415 Advisory Incentive Fees 17,872 Management Fees 115,485 Ongoing, Offering, and Administrative Expenses 321,621 Total Expenses 715,393 Net Income (Loss) $ (1,927,716 ) To the best of my knowledge and belief, the information contained herein is accurate and complete /s/Annette A. Cazenave Sr.
